DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 1/21/2021 has been received and fully considered.
3.	Claims 1-15, 17, 24-27 are presented for examination.
4.	The Terminal Disclosure (TD) filed on 01/07/2016 has been received and fully considered. It has been approved.
EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.1	Authorization for this examiner’s amendment was given in a telephone interview with Joseph C. Drish (Reg. No. 66,198) on 03/10/2021.
5.2	The application is amended as follow:

1. (Currently amended) A method comprising:
specifying a type of simulation to be performed to simulate operation of a grid structure and at least one initial condition with a user interface of a mobile user device, wherein the grid structure of the simulation is modeled on a tangible structure, where specifying the type of simulation comprises selecting from a visualization of the grid structure individual nodes or branches of the grid structure or selecting at least one region of the grid structure that includes multiple nodes or branches such that the simulation corresponds to the selected region, by specifying a physical boundary around the at least one region comprising the multiple nodes or branches of a geographical area visualization on the user interface while a size of the geographical area as perceived to the user stays constant, and further comprises providing a user an ability to selectively add at least one element to the grid structure or to selective remove at least one element from the grid structure or to selectively replace at least one existing element with another element; 
transmitting the specified type of simulation to be performed and the at least one initial condition from the mobile user device to a computing platform, wherein the computing platform is remote from the mobile user device, and the mobile user device is connected to the computing platform via at least one wireless interface; 
instructing the specified type of simulation to be performed by running a simulator program on the computing platform, 
wherein the simulation is based on at least one of a steady state model of the grid structure and a dynamical model of the grid structure, 
wherein the simulator program comprises data obtained by sensors in the tangible structure, and
wherein running the simulator program with the at least one initial condition produces at least one result;
receiving at the mobile user device from the computing platform the at least one result; and based on the at least one result, 
	initiating or interacting with the simulation in real time to determine and visualize an impact of hypothetical changes to the grid structure, and 

wherein the user interface displays the parameters of the tangible structure received by the mobile user device in real time,
presenting a multidimensional representation comprised of indicators arranged together as a graphical simulation navigator overlaid on the user interface while a graphical user interface of the mobile user device provides a visualization of power transmission or distribution of a geographical area on a map, where each indicator corresponds to at least one simulation result, where said user interface is further configured to respond to a selection of one of the indicators by the user to generate a visualization of the corresponding at least one simulation result within the graphical user interface, and where the graphical simulation navigator being overlaid on the graphical user interface renders a portion of the visualization of power transmission or distribution of the geographical area on the map not visible, and 
wherein the mobile user device is configured to control [[the]] operation of the tangible structure.
3.     (Canceled).
6.    (Currently amended) A method comprising: 
	specifying a type of simulation to be performed to simulate operation of a grid structure and at least one initial condition with a user interface of a mobile user device, wherein the grid structure of the simulation is modeled on a tangible structure, where specifying the type of simulation comprises selecting from a visualization of the grid structure individual nodes or branches of the grid structure or selecting at least one region of the grid structure that includes multiple nodes or branches such that the simulation corresponds to the selected region, by specifying a physical boundary around the at least one region comprising the multiple nodes or branches of a geographical area visualization on the user interface while a size of the geographical area as perceived to the user stays constant, and further comprises providing a user an ability to selectively add at least one element to the grid structure or to selective remove at least one element from the grid structure or to selectively replace at least one existing element with another element; 
transmitting the specified type of simulation to be performed and the at least one initial condition from the mobile user device to a computing platform, wherein the computing platform is remote from the mobile user device, and the mobile user device is connected to the computing platform via at least one wireless interface; 
instructing the specified type of simulation to be performed by running a simulator program on the computing platform, 
wherein the simulation is based on at least one of a steady state model of the grid structure and a dynamical model of the grid structure, 
wherein the simulator program comprises data obtained by sensors in the tangible structure, and 
wherein running the simulator program with the at least one initial condition produces at least one result; 
receiving at the mobile user device from the computing platform the at least one result; and based on the results, via the user interface, 
initiating or interacting with the at least one running simulation in real time to determine and visualize an impact of hypothetical changes to the grid structure, 
presenting a multidimensional representation comprised of indicators arranged together as a graphical simulation navigator overlaid on the user interface while a graphical user interface of the mobile user device provides a visualization of power transmission or distribution of a geographical area on a map, where each indicator corresponds to at least one simulation result, where said user interface is further configured to respond to a selection of one of the indicators by the user to generate a visualization of the corresponding at least one simulation result within the graphical user interface, and where the graphical simulation navigator being overlaid on the graphical user interface renders a portion of the visualization of power transmission or distribution of the geographical area on the map not visible, and

10.    (Canceled).
24.    (Canceled).
Allowable Subject Matter
6.	Claims 1-2, 4-9, 11-15, 17, and 25-27 are allowed.
6.0	The following is an examiner’s statement of reasons for allowance: 
6.1	In view of the Terminal Disclaimer (TD) submitted on 01/07/2016 along with the submitted amendment of 01/21/2021, and the attached Examiner’s amendment shown above, all pending rejection are withdrawn and the claims are allowed, as neither of these references, taken either alone or in combination with the prior art of record, discloses the instant invention, as specifically shown in the amended claims; in combination with the remaining elements and features of the instant invention, it is for these reasons that the applicant’s invention defines over the prior art of record.  

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 








/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 11, 2021